Third District Court of Appeal
                               State of Florida

                         Opinion filed April 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1916
                      Lower Tribunal No. F07-11754
                          ________________


                          Alexander L. Green,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

     Alexander L. Green, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.